Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 2, 7-9, 17, 18 and 27 drawn to a bispecific antibody agent comprising two identical immunoglobulin heavy chains and two identical fusion polypeptides, wherein each fusion polypeptide comprises: (i) an immunoglobulin light chain and (ii) a single chain variable fragment (scFv), wherein the heavy chain and the fusion polypeptide light chain bind to CD33, and wherein the fusion polypeptide scFv binds to CD3, to a Benzyl-DOTA metal or to CD137, pharmaceutical composition comprising said bispecific antibody agent and a T cell armed with the bispecific binding agent, and further claims 30, 31, 36, only insofar as said claims read on a chimeric antigen receptor (CAR) comprising a bispecific binding agent a bispecific antibody agent comprising two identical immunoglobulin heavy chains and two identical fusion polypeptides, wherein each fusion polypeptide comprises: (i) an immunoglobulin light chain and (ii) a single chain variable fragment (scFv), wherein the heavy chain and the fusion polypeptide light chain bind to CD33, and wherein the fusion polypeptide scFv binds to a Benzyl-DOTA metal.

Group II, claim(s) 12, 15, 16, drawn to an isolated nucleic acid molecule encoding- (i) a humanized anti-CD33 antibody heavy chain, said nucleic acid identified as SEQ ID NO: 23; and/or (ii) a fusion polypeptide, said nucleic acid identified as SEQ ID NO: 25.

Group III, claim(s) 19-22, drawn to a method of treating or preventing a medical condition in a subject, wherein the medical condition characterized by CD33 expression, comprising administering a therapeutically effective amount of a bispecific antibody agent of claim 1 to said subject.



Claims 36 and 37 are objected to because they cannot be characterized since they are dependent on a canceled claim.

Election of Species Requirement

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If applicant elects the invention of Group I, applicant must elect a species of scFv specificity selected from “the scFv binds to CD3” OR “the scFv binds to benzyl-dota metal” OR “the scFv binds to CD137.”
If applicant elects the invention of Group I, and elects the species of scFv that binds to CD3, then applicant must further elect a species of heavy and light chain selected from heavy chains recited in claim 2(i) and claim 2(ii).
If applicant elects the invention of Group I, and elects the species of scFv that binds to CD3, then applicant must further elect a species of CD33-binding heavy and light chains variable domains selected from the heavy and light chain variable domains recited in claim 2(i) and claim 2(ii).
If applicant elects the invention of Group I, and elects the species of scFv that binds to CD3, then applicant must further elect a species of scFv selected from any one of SEQ ID NOs: 11-16, or SEQ ID NO: 17/26/27.

.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claim appear to be generic for one or more of the above listed species.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of at least Groups I, III and IV lack unity of invention because, even though the inventions of these groups require the technical feature of a bispecific antibody agent comprising two identical immunoglobulin heavy chains and two identical fusion polypeptides, wherein each fusion polypeptide comprises: (i) an immunoglobulin light chain and (ii) a single chain variable fragment (scFv), wherein the heavy chain and the fusion polypeptide light chain bind to CD33, and wherein the fusion polypeptide scFv binds to CD3, to a Benzyl-DOTA metal or to CD137, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Memorial et al. (WO2016014942Al) in view of Hoffmann et al. (WO2017055318Al)(both cited on an IDS).  

Memorial discloses a bispecific antibody agent (A bispecific binding molecule comprising an aglycosylated monoclonal antibody; claim 1) comprising two identical immunoglobulin heavy chains (comprising two identical heavy chains; claim 1) and two identical fusion polypeptides 

At paragraph 289, Memorial further discloses their bispecific binding molecule “…offers two distinct advantages over the existing technologies: (1) it is based on the fully humanized HER2 specific IgGl mAb Trastuzumab, preserving its pharmacologic advantages (Wittrup et al., 2012, Methods Enzymol 503:255-68) and bivalent binding to HER2; maximizing tumor avidity; and (2) its binding to CD3 is functionally monovalent through the scFv derived from the humanized huOKT3 mAb sequence. Thus, HER2-BsAb is built on two mAbs with extensive records of clinical safety. Furthermore, this is a platform with its Fc function deleted to eliminate all antibody-dependent cell-mediated cytotoxicity (ADCC) and CMC activities in order to reduce the cytokine release syndrome.”

However, Memorial does not disclose wherein the heavy chain and the fusion polypeptide light chain bind to CD33. 

Hoffmann discloses wherein a specific antibody (T cell activating bispecific antigen binding molecule; claim 1) targeting CD33 and CD3 (first moiety binds to an activating T cell antigen, such as CD3, and second antigen binding moiety binds to CD33; claims 1, 6) comprises a heavy chain and light chain which bind to CD33 (wherein the antigen binding moiety which specifically binds to CD33 comprises a heavy chain variable region, particularly a humanized
heavy chain variable region, and a light chain variable region, particularly a humanized light chain variable region; claim 1 ). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made, and one of ordinary skill in the art would have been motivated to modify the bispecific antibody .

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644